09/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                  Case Number: DA 19-0558


                                        DA 19-0558


 STATE OF MONTANA,

             Plaintiff and Appellee,

       v.                                                           ORDER
                                                                      [1-
 MICHAEL ANDREW BUCK,                                                       LI


             Defendant and Appellant.                                   SFP 2 0 2020
                                                                      Bovven C3reenwood
                                                                   Cler',-; of Gli!:.y.-.:rra Court
                                                                                 of Moniene



       Counsel for the Appellant Michael Andrew Buck filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396(1967). Buck was granted time to file a response,
but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Buck's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Buck personally.
      DATED this             day of September, 2020.




                                                              Chief Justice


                                                        7-e(-0-(,7-(
                                            (
    Justices




2